NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAN GOODRICK,                                   No. 19-35310

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00243-DCN

 v.
                                                MEMORANDUM*
ASHLEY DOWELL; et al.,

                Defendants-Appellees,

and

IDAHO DEPARTMENT OF
CORRECTION; IDAHO BOARD OF
CORRECTIONS,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Idaho state prisoner Dan Goodrick appeals pro se from the district court’s

summary judgment and dismissal order in his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970

(9th Cir. 2011) (decision on cross-motions for summary judgment); Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A).

We affirm.

       The district court properly denied Goodrick’s cross-motion for summary

judgment and properly dismissed Goodrick’s due process claim because Goodrick

failed to demonstrate that the version of Idaho Code § 20-223(9) in effect from

July 1, 2014 to July 1, 2017 provided a protected liberty interest in pre-parole

programming. See Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 463 (1981)

(a state-created right can beget other rights to essential procedures; the underlying

right must have come into existence before it can trigger due process protection);

Hays v. State, 975 P.2d 1181, 1186 (Idaho 1999) (explaining that under § 20-223,

“there is no constitutionally protected interest in parole in Idaho”); see also Gurley

v. Rhoden, 421 U.S. 200, 208 (1975) (“[A] State’s highest court is the final judicial

arbiter of the meaning of state statutes . . . .”).

       We reject as without merit Goodrick’s contentions that the district court

advocated on behalf of defendants or erred by addressing § 20-223 as a whole


                                             2                                 19-35310
rather than § 20-223(9).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Goodrick’s request for the names of the panel members (Docket Entry No.

8) is denied as moot.

      AFFIRMED.




                                         3                                  19-35310